Case 9:19-cv-81160-RS Document 213-1 Entered on FLSD Docket 03/03/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-CV-81160-RS

     APPLE INC.,

             Plaintiff

     vs.

     CORELLIUM, LLC,

           Defendant.
     ________________________________/

         ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
     AND WITHDRAWAL FROM THE COURT’S CM/ECF NOTICES OF FILING FOR
                            THIS ACTION

           THIS CAUSE is before the Court on the Unopposed Motion to Withdraw as Counsel of

   Record and Withdrawal as recipients of the Notices of Electronic Filing from the Court’s CM/ECF

   filing system for this action by Brett C. Govett, Esquire, Robert Greeson, Esquire, Jacqueline G.

   Baker, Esquire and the law firm of Norton Rose Fulbright US LLP for the Defendant Corellium,

   LLC [D.E. 213].

   The Court having considered the Motion and all other relevant factors, it is hereby

           ORDERED AND ADJUDGED that:

           The Motion is GRANTED.



                  [THE REST OF THE PAGE INTENTIONALLY LEFT BLANK]
Case 9:19-cv-81160-RS Document 213-1 Entered on FLSD Docket 03/03/2020 Page 2 of 2



             Brett C. Govett, Esquire, Robert Greeson, Esquire, Jacqueline G. Baker, Esquire and the

   law firm of Norton Rose Fulbright US LLP are HEREBY relieved of all responsibility from this

   civil action; are hereby discharged as counsel of record for Defendant Corellium, LLC., and will

   be removed from the Court’s CM/ECF system for receiving Electronic Filing Notices for this civil

   action.


                                                  RODENY SMITH
                                                  UNITED STATES DISTRICT JUDGE
